Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 1 of 7




                EXHIBIT 5
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 2 of 7   1
     D177GARS

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 87 Cr. 860

5    ISIDORO GARBARINO,

6                     Defendant.

7    ------------------------------x

8                                                   January 7, 2013
                                                    10:45 a.m.
9

10   Before:

11                          HON. KEVIN THOMAS DUFFY
                                                District Judge
12

13                                 APPEARANCES

14   PREET BHARARA
          United States Attorney for the
15        Southern District of New York
     BY: EDWARD DISKANT
16        Assistant United States Attorney

17   MARC GREENWALD
     PETER TRUEBNER
18        Attorneys for Defendant

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 3 of 7      2
     D177GARS

1              (Case called)

2              (In open court)

3              THE COURT:    All right.    Be seated, please.      Has the

4    government received the presentence report?

5              MR. DISKANT:     Yes, your Honor.

6              THE COURT:    Any objections to it?

7              MR. DISKANT:     Yes, your Honor.     As noted in our

8    submission --

9              THE COURT:    I read that.      Anything else?

10             MR. DISKANT:     No, your Honor.

11             THE COURT:    OK.   The defendant apparently is having

12   difficulty hearing me.      He is not the only one.      The court

13   reporter has the same difficulty.

14             Can you hear me now?      OK.

15             Counsel for the defense, have you received the

16   presentence report?

17             MR. GREENWALD:      Yes, your Honor.

18             THE COURT:    Any objections other than those listed in

19   your submission?

20             MR. GREENWALD:      No, Judge.   And the only one that's

21   important to make a correction on the PSR would be the date of

22   Mr. Garbarino's federal custody which began September 10.

23             THE COURT:    Is that true, is it September 10?

24             MR. DISKANT:     I believe so, yes, your Honor.

25             THE COURT:    OK, fine.    All right.    So we will change


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 4 of 7       9
     D177GARS

1    he was in Italy he engaged Mr. Truebner.

2              THE COURT:    All right.    Sentencing anybody at any time

3    is a particularly difficult balancing operation where the only

4    person who thinks at the end of it he got it right is the

5    judge, because everybody else has a complaint one way or the

6    other.

7              It is not unusual, therefore, that nobody wants to

8    start, but I'm doing the job, and everybody likes to get an

9    easy way out, such as the sentencing guidelines.           The problem

10   with the sentencing guidelines is they sentence people on the

11   basis of the crime.     Let the punishment fit the crime is

12   something from one of the Gilbert and Sullivan operettas.

13   Anyway, I always felt it was wrong.        I still feel it's wrong.

14   I don't believe you can make anything fit a human being unless

15   you deal with the human being first and last.          So, my feelings

16   about the sentencing guidelines I hope are pretty well known to

17   everybody and are spelled out once again in this.

18             You look for a punishment which will basically be a

19   fair and just punishment all the way around to both society and

20   to the defendant and to the victims.        Here basically we have a

21   victimless crime, unless you want to make the United States in

22   and of itself a victim, but they are a victim in every case, so

23   we don't have a victim situation.

24             MR. DISKANT:     Your Honor, if I may, there were in fact

25   a number of victims.     The international customers of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 5 of 7      10
     D177GARS

1    defendants were victims.

2               THE COURT:   The international customers had low grade

3    caviar instead of high grade caviar.        I understand that, and I

4    don't consider that to be a victim situation.

5               What you have charged him with is customs violations,

6    not alteration or some kind of putting adulterates in the

7    bottle.    You charged him with customs violations, not with

8    federal or Food & Drug Administration problems.          So, how do you

9    get out of that?

10              MR. DISKANT:    Your Honor, we did actually charge him

11   with mail fraud, because his victims were paying for caviar

12   they were not receiving.

13              THE COURT:   Well, I still don't see it.        I'm sorry.   I

14   would assume that your victims or the people you think are

15   victims have made it through or at least did not die in 1985,

16   or '86.    It's a long time ago, 20 some odd years ago.

17              Anyway, the case is old, but more importantly the

18   defendant is old.     I know what old means perhaps much more than

19   anybody else in the courtroom.

20              Anyway, there is a fine here which is $5,000 on each

21   count.    There are two counts; there is going to be a fine

22   imposed of $10,000.

23              The sentence of incarceration is going to be time

24   served.    And a special assessment must be made of $100.

25              Now, the punishment lies not only in that but in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 6 of 7     11
     D177GARS

1    shame that Isidoro Garbarino brought to himself and more

2    importantly to his family.       The folks up in Connecticut are

3    suffering now and will continue to suffer from this, and there

4    is no one to blame except Mr. Garbarino.         So, for the rest of

5    his life he will have to face up to the fact that if he ever

6    has grandchildren they will be the ones who say, oh, yes, my

7    grandfather, the felon.

8              I realize a lot of people can disagree with my

9    sentence, but in this case it is my sentence and not theirs,

10   and in this case I believe this is the appropriate sentence.

11             You got a break.     God forbid you should ever screw up

12   again.    Can you hear me?

13             THE DEFENDANT:     Your Honor, I promise you with my

14   hand --

15             THE COURT:    You promised to obey the law a long time

16   ago, and you didn't.

17             THE DEFENDANT:     I promise, your Honor.

18             THE COURT:    Don't promise me.      There are two people

19   out in the back -- I don't know who they are; it doesn't

20   matter -- promise them.

21             THE DEFENDANT:     I promise my children.

22             THE COURT:    All right.    Is there anything left?

23             MR. DISKANT:     Your Honor, the government would move to

24   dismiss all remaining open counts pending against the

25   defendant.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00850-JSR Document 147-5 Filed 02/17/21 Page 7 of 7       12
     D177GARS

1              THE COURT:    OK, no objection I assume.

2              MR. GREENWALD:     No objection and nothing further from

3    the defendant.

4              THE COURT:    If you objected, I would have had you

5    committed.    All right.

6              Marshal, you need a thing for the cell block?

7              MARSHAL:    Yes.

8              MR. DISKANT:     Your Honor, I'm not sure the defendant

9    can actually be released.      I mean he will be turned over.

10             THE COURT:    I know, but they are still going to have

11   to.   I assume you will be out of here immediately.          You know,

12   they have a detainer on him, right, ICE does?          OK.   So, make

13   sure he pays his way out.

14             MR. GREENWALD:     He is ready to buy his ticket and

15   return to Italy.

16             THE COURT:    Maybe he will have to buy two tickets; the

17   marshal will go with him.      Do I have a volunteer in that?        All

18   right.

19                                     * * *

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
